62 B.R. 62 (1985)
In re Frank DEPO a/k/a Frank J. Depo and Joseph Robert Depo, Debtors.
No. 85-CV-1059.
United States District Court, N.D. New York.
October 24, 1985.
Bond, Schoeneck & King, Syracuse, N.Y., Joseph Zagraniczny, of counsel, for Chase Lincoln.
Robert Abrams, Atty. Gen., Martin H. Schulman, Albany, N.Y., of counsel, for State of New York.
Francis Rivette, Syracuse, N.Y., for Mr. Gebman.
Laurence Sovik, Syracuse, N.Y., for Creditors Committee and 400 N. Midler Ave. Corp.
Bogart & Worboys, William Bogart, Syracuse, N.Y., of counsel for Florence Basile.
Vincent J. Corrou, Utica, N.Y., for debtors.

ORDER
McCURN, District Judge.
An application, dated April 5, 1985, was filed in the United States Bankruptcy Court, Northern District of New York by Chase Lincoln First Bank, N.A. ("Chase Lincoln") in the Chapter XII bankruptcy proceeding of Frank J. Depo and Joseph Robert Depo (the "debtors"), seeking an order (a) adjudging the debtors bankrupt, (b) directing that a trustee be appointed, and (c) directing the bankruptcy case proceed in accordance with the general provisions of the Bankruptcy Act of 1898.
The debtors filed their Reply, dated April 17, 1985, in opposition to the Application for Adjudication. Oot Brothers, Inc., a creditor in the bankruptcy proceeding, filed and served its Response To Application For Adjudication, dated April 16, 1985, in support of the Application for Adjudication. The State of New York, another creditor, filed its Affidavit In Support of The Application For Adjudication, dated April 16, 1985. Laurence Sovik, as former attorney for the Creditors' Committee, filed his Affidavit In Support of The Motion Of Adjudication, dated April 18, 1985. Attorney Leonard H. Amdursky filed an Affidavit, dated April 22, 1985, in response to the debtors' Reply.
On June 11, 1985, the interim trustee who was appointed by U.S. Bankruptcy Judge Leon J. Marketos to recommend to the Court whether the Chapter XII proceeding should be continued, filed his recommendation that the debtors be adjudicated bankrupt.
After notice to all creditors and a hearing, the United States Bankruptcy Court, Northern District of New York, by order dated June 17, 1985 (the "June 17, 1985 Order") ordered that:
1. The relief requested in the Application be granted in all respects;
2. The debtors, Frank Depo a/k/a Frank J. Depo and Joseph Robert Depo, be adjudicated bankrupt;
3. The bankruptcy case proceed as a general bankruptcy under the general provisions of the Bankruptcy Act of 1898; and
4. Michael J. Balanoff be appointed trustee in the bankruptcy proceeding, invested with all the rights provided for under the Act.
On or about June 19, 1985, the debtors filed a notice of appeal of the June 17, 1985 *63 Order to the United States District Court for the Northern District of New York.
The appeal was argued before this Court in Syracuse, New York on October 8, 1985. Bond, Schoeneck & King (Joseph Zagraniczny, of counsel), attorneys for Chase Lincoln, the Attorney General (Martin H. Schulman, of counsel), attorneys for the State of New York, Francis Rivette, attorney for Mr. Gebman, Laurence Sovik, the former attorney for the Creditors' Committee and attorney for 400 N. Midler Avenue Corp. and Bogart & Worboys (William Bogart, of counsel), attorneys for Florence Basile, all appeared and argued that the June 17, 1985 order should be affirmed in all respects. Vincent J. Corrou, attorney for the debtors, appeared and argued for reversal of the June 17, 1985 order.
NOW, on motion of Bond, Schoeneck & King, attorneys for Chase Lincoln, it is
ORDERED, that the Bankruptcy Court's order, dated June 17, 1985, is affirmed in all respects.
SO ORDERED.